Citation Nr: 1012395	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-09 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability 
manifested by low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO). 

In March 1997, the Veteran was granted entitlement to 
nonservice-connected pension where he demonstrated he was 
unable to secure and follow a substantially gainful 
occupation due to a back and neck disability sustain from a 
motor vehicle accident.

The Veteran's request to reopen a claim for service 
connection for posttraumatic stress disorder has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran does not have a disability manifested by low 
back pain that is related to service.


CONCLUSION OF LAW

The criteria for service connection for a disability 
manifested by low back pain have not been met.  30 U.S.C.A. 
§§ 1101, 1110, 1112, (West 2002); 38 C.F.R. §§  3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide.  

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In February 2006, the AOJ provided the Veteran with the 
notice required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2009).  Specifically, the AOJ notified 
the Veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
addition, the August 2006 letter provided the Dingess 
notification, and the claim was readjudicated in February 
2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as a statement 
of the case, is sufficient to cure a timing defect).

It is, therefore, the Board's conclusion that the Veteran 
has been provided with every opportunity to submit evidence 
and argument in support of her claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to 
her claim for benefits, such as obtaining medical records 
and scheduling a VA examination.  Consequently, the duty to 
notify and assist has been met.



Service Connection 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  38 C.F.R 
§ 3.303 (2008); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Service connection may also be granted for 
arthritis if it is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

The Veteran claims that he is entitled to service connection 
for a disability manifested by low back pain, which is 
related to an injury he sustained during active duty.  Since 
his separation from his military service, the Veteran 
claimed his back condition has worsened and continues to 
receive treatment.  See Veteran's claim, dated January 2005.  
Furthermore, the Veteran stated that he experienced back 
problems before his accident in 1984.  See Notice of 
Disagreement, dated July 2006. 

According to the Veteran's in-service treatment records, he 
reported he did not have back pain in his pre-induction 
examination.  There was no abnormal finding of his spine at 
that time.  In September 1968, the Veteran complained of 
back pain.  In November 1969, the Veteran complained of back 
pain "since he hit a side of a truck [three] days ago." The 
physician reported a negative back exam with "no spasm or 
limitation of motion.  Has small area of tenderness about T-
10 1cm in diameter directly over a healed abrasion."  A 
February 1970 separation examination did not note any 
abnormal findings.  However, a March 1970 report of medical 
history, the Veteran stated he had back trouble and reported 
he "[a]lways have had a bad back... don't bother me so much 
now."  See in-service treatment records, dated January 1967 
to March 1970.

In February 1997, the Veteran underwent a general VA 
examination.  He reported that in 1984, he was struck by a 
car while riding his bicycle.  He injured his right thigh, 
right shoulder, and fractured some bones in his neck.  He 
was hospitalized, was in a surgical brace for approximately 
six months and takes several medications.  The Veteran 
stated that in 1988, "he began developing severe lower back 
pain which has worsened to date.  He is wearing a 
lumbosacral support at the present time.  He [stated] the 
pain from his neck goes down into both arms and from the 
lower back goes down into both legs."  See VA examination, 
dated February 1997.

A physical examination revealed the Veteran had a fused 
cervical spine. The deep tendon reflexes in the upper 
extremities were normal but "can not reach behind his back 
with the right shoulder and can only go 30 degrees with the 
left side.  He can flex to 30 degrees before developing 
pain, can not hyperextend and it is painful to try and turn 
to the left or right... Straight leg raising test is positive 
at 10 degrees bilaterally."  The Veteran was diagnosed with 
status post fractured neck with degenerative disc disease 
and essentially a fusion with an addition diagnosis of 
degenerative disc disease lumbosacral spine with 
radiculopathy both to upper and lower extremities.  Id. 

The Veteran continued his back treatment with a private 
doctor, Dr. B. C. Raney.  According to Dr. Raney's private 
treatment records, the Veteran received treatment for low 
back and neck pain.  There is no indication from the record 
that the Veteran's low back pain was the result of his 
military service.  See Dr. B. C. Raney private treatment 
records, dated August 1989 to November 1996.  

In an August 1996 letter Dr. Raney stated he has treated the 
Veteran since August 1989 for chronic neck and low back pain 
"with symptoms apparently beginning after [a] motor vehicle 
accident in 1984."  As a result of his symptoms, the Veteran 
is "unable to be gainfully employed for any type of 
repetitive lifting over 25 lbs. or bending, stooping or 
crawling."  See Dr. B. C. Raney's letter, dated August 1996.

According to VA outpatient records from June 2001 to July 
2006, the Veteran has complained of and was treated for low 
back pain.  However, records do not indicate the Veteran's 
low back pain was due to service.  A June 2001 radiology 
examination of the lumbar spine revealed "some slight 
narrowing at the lumbosacral disk space.  Marginal 
osteophytes at the anteroinferior border of L5.  The lumbar 
spine is otherwise normal."  The Veteran was diagnosed with 
mild spondylosis anteriorly at the lumbosacral junction, 
increased since 1997.  See VA outpatient treatment records, 
dated June 2001 to July 2006. 

In June 2006, the Veteran underwent a VA spine examination.  
A physical examination revealed the Veteran's primary back 
problems are muscular with "diffuse tenderness through the 
lower paraspinous muscles, any palpation sets off spasms in 
the back."  The Veteran's range of motion was limited with 
extension of 0-15 degree, flexion of 0-50 degrees, left and 
right lateral motion of 0-30 and left and right lateral 
rotation of 0-15 degrees."  There were continuous back 
spasms through the ranges of motion but were not visible.  
The curvature was normal and had good reflexes of the lower 
extremity.  There was no additional limitations and motion 
with repetitive use.  The examiner diagnosed the Veteran 
with low back pain secondary to muscle spasms and strain 
from his motor vehicle accident.  The examiner opined that 
the Veteran's current back condition was "not related to the 
incident where he was treated for his back while on active 
duty.  This was described as a small abrasion measuring of 
the size of a quarter."  See VA spine examination, dated 
June 2006. 

Upon careful consideration of all the evidence of record, 
the Board must deny the Veteran's claim for service 
connection.  While the Veteran is competent to testify as to 
his symptoms, he is not competent or qualified, as a 
layperson, to render a diagnosis or an opinion concerning 
medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, where the determinative issue is one of 
medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  

In this case, the medical evidence demonstrate that despite 
the in-service complaints of back pain, the Veteran's 
current back condition is not related to service but caused 
by the Veteran's 1984 motor vehicle accident.  Furthermore, 
there is no evidence of back pain between separation of 
service and the accident.  The first post-service evidence 
of treatment for symptoms of a low back condition was in 
August 1989 where the Veteran reported symptoms of low back 
pain during the past five to six months; approximately 19 
years after the Veteran's discharge from military service.  
The United States Court of Appeals for the Federal Circuit 
has determined that a lapse of time is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  

While the Board concedes in-service back pain, based on the 
normal findings at separation, the length of time between 
separation and the initial manifestation of back pain, and 
the lack of a nexus opinion the evidence for the Veteran's 
claim is outweighed by the countervailing evidence.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  




ORDER

Entitlement to service connection for a disability 
manifested by low back pain is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


